Exhibit (10)

 

KEY MANAGEMENT SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is made as of January 1, 2004 by and
between OWENS CORNING, a Delaware corporation (the “Company”), and Joseph C.
High, an officer of the Company (“Executive”).

 

WHEREAS the Compensation Committee of the Board of Directors of the Company (the
“Committee”) has approved a severance agreement to provide Executive with
certain protections and to conform the terms of such agreement to the current
policy of the Company regarding an officer’s entitlement to pay, benefits and
privileges on the termination of his employment;

 

NOW THEREFORE, the parties hereto agree as follows:

 

1. Termination Absent a Change of Control.

 

a) If, prior to a Change of Control (as defined in paragraph 7(c) below), (i)
the Company terminates Executive’s employment for any reason other than
Permanent Total Disability or Cause (as defined in paragraphs 7(e) and
7(b)(1)&(2), respectively, below), or (ii) Executive voluntarily terminates his
employment under circumstances involving a Constructive Termination (as defined
in paragraph 7(d), below), Executive will be entitled to the following
compensation, provided that Executive executes a Release and Non-Competition
Agreement satisfactory to the Company:

 

  1) Base salary earned and as yet unpaid through the effective date of
termination; and

 

  2) Two years’ Base Pay (as defined in paragraph 7(a) below); and

 

  3) Two times Executive’s Separation Incentive Payment (as defined in paragraph
7(f) below); and

 

  4) Incentive Pay as yet unpaid from the prior fiscal year and Incentive Pay
for the fiscal year of termination, prorated for the period of Executive’s
actual employment prior to termination; and

 

  5) Executive’s vested Cash Balance Pension Benefit.

 

b) If, prior to a Change of Control, the Company terminates Executive’s
employment for Cause (as defined in paragraph 7(b)(3), below), Executive will
only be entitled to base salary earned and as yet unpaid through the effective
date of termination and Executive’s vested Cash Balance Pension Benefit, UNLESS,
(i) the Company exercises its discretion to award Executive (in addition to the
aforementioned base salary and vested pension amounts) some portion of the
following compensation, based on effort expended and results obtained to date
and (ii) Executive executes a Release and Non-Competition Agreement satisfactory
to the Company:

 

  1) Up to but no more than Twelve months’ Base Pay (as defined in paragraph
7(a) below); and

 

  2) Up to but no more than One times Executive’s Separation Incentive Payment
(as defined in paragraph 7(f) below); and

 

  3) Up to but no more than the amount of Incentive Pay as yet unpaid from the
prior fiscal year.

 

c) The compensation payable under paragraph 1(a) or 1(b), above, shall be paid
as soon as practicable after Executive signs, returns and does not revoke the
requisite Release and Non-Competition Agreement.

 



--------------------------------------------------------------------------------

d) If Executive’s employment ends under circumstances described in paragraph
1(a) above as a result of the sale by the Company of a business unit, division
or facility, payments will be made under this paragraph 1 only if Executive is
not offered a substantially equivalent position with the Company or with the new
owner of the business (without regard to whether Executive accepts such a
position). If Executive receives and accepts a suitable offer from the new owner
of the business and is subsequently terminated within one year of the closing
date of the sale under circumstances that would result in payment of benefits
under this paragraph 1(a), Executive will be treated as though he had been
terminated by the Company and receive the payments provided for in this
Agreement, less any amounts or benefits provided by the new owner in connection
with Executive’s termination.

 

2. Termination On or After a Change of Control.

 

a) If, within a two-year period after a Change of Control, (i) the Company (or
any successor) terminates Executive’s employment for any reason other than
Permanent Total Disability or Cause (as defined in paragraphs 7(e) and
7(b)(1)&(2), respectively, below), or (ii) Executive voluntarily terminates his
employment under circumstances involving a Constructive Termination, Executive
will be entitled to the following compensation, provided that Executive executes
a Release and Non-Competition Agreement satisfactory to the Company:

 

  1) Base salary earned and as yet unpaid through the effective date of
termination; and

 

  2) Two years’ Base Pay; and

 

  3) Two times Executive’s Separation Incentive Payment; and

 

  4) Incentive Pay as yet unpaid from the prior fiscal year and Target Level
Incentive Pay (as defined in paragraph 7(h) below) for the fiscal year of
termination, prorated for the period of Executive’s actual employment prior to
termination; and

 

  5) Executive’s vested Cash Balance Pension Benefit.

 

b) If, within a two-year period after a Change of Control, the Company (or any
successor) terminates Executive’s employment for Cause (as defined in paragraph
7(b)(3), below, Executive will only be entitled to base salary earned and as yet
unpaid through the effective date of termination and Executive’s vested Cash
Balance Pension Benefit, UNLESS, (i) the Company exercises its discretion to
award Executive (in addition to the aforementioned base salary and vested
pension amounts) some portion of the following compensation, based on effort
expended and results obtained to date and (ii) Executive executes a Release and
Non-Competition Agreement satisfactory to the Company:

 

  1) Up to but no more than Twelve months’ Base Pay (as defined in paragraph
7(a) below); and

 

  2) Up to but no more than One times Executive’s Separation Incentive Payment
(as defined in paragraph 7(f) below); and

 

  3) Up to but no more than the amount of Incentive Pay as yet unpaid from the
prior fiscal year.

 

c) The compensation payable under paragraphs 2(a) or 2(b), above, will be paid
as soon as practicable after Executive signs, returns and does not revoke the
requisite Release and Non-Competition Agreement.

 

d) The Compensation Committee of the Board of Directors, in its sole discretion,
may determine that no Change of Control or Potential Change of Control shall be
deemed to have occurred with respect to any Executive who, in connection with a
Change of Control or Potential Change of Control, acts in a capacity other than
in their capacity as an employee of the Corporation, its subsidiaries or
affiliates or otherwise fails to act in the Company’s best interests with
respect to said Change of Control.

 



--------------------------------------------------------------------------------

3. Termination For Other Reasons. If Executive voluntarily terminates his
employment (including by reason of retirement) other than as provided in
paragraph 1(a) or 2(a) above, or if Executive’s employment terminates due to
death or Permanent Total Disability, Executive shall not be entitled to any
benefits under this Agreement, but shall be entitled to any other benefits to
which he is otherwise entitled under the terms of any employee benefit plans or
arrangements of the Company.

 

4. Continuation of Insurance Benefits. In the event Executive’s employment
terminates under the circumstances described in paragraph 1(a) or 2(a) of this
Agreement, the Company will continue Executive’s participation and coverage for
a period of two years (the “Severance Period”) from Executive’s last day of
employment with the Company under all the Company’s life, medical and dental
plans (“Insurance Benefits”), in which Executive is participating immediately
prior to such employment termination, subject to the Company’s right to modify
the terms of the plans or arrangements providing these benefits. If Executive is
employed by another entity during the Severance Period, the Company will be a
secondary obligor only with respect to medical and dental Insurance Benefits and
life insurance coverage shall immediately cease.

 

5. Non-Duplication of Benefits. Any compensation or benefits payable under the
terms of this Agreement will be offset and not augmented by other compensation
or benefits of the same or similar type payable under any existing plan or
agreement of the Company or any other arrangement between Executive and the
Company covering the Executive (including, but not limited to, any Company
severance policy and the Company’s Annual Incentive Plan). It is intended that
this Agreement not duplicate benefits Executive is entitled to under the
Company’s regular severance policy, any related policies, or any other
contracts, agreements or arrangements between Executive and the Company.

 

6. Term. This Agreement shall be effective from the date hereof throughout
Executive’s term of employment as an officer of the Company, but shall expire
and be of no effect immediately after the second anniversary of a Change of
Control.

 

7. Certain Defined Terms. As used herein, the following terms shall have the
following meanings:

 

a) “Base Pay” shall mean the greater of the annual salary paid to Executive as
of the date of termination of his employment or the date of the Change of
Control, as the case may be, notwithstanding any pay reduction that may be
related to a Constructive Termination.

 

b) “Cause” shall mean:

 

  1) conviction of any felony or failure to contest prosecution for a felony; or

 

  2) willful misconduct or dishonesty which is directly and materially harmful
to the business or reputation of the Company; or

 



--------------------------------------------------------------------------------

  3) willful or continued failure to substantially perform his duties as an
executive of the Company, other than as a result of total or partial incapacity
due to physical or mental illness (abuse of alcohol, drugs or controlled
substances not being considered a physical or mental illness for purposes of
this paragraph), unless within three to six months after written notice has been
provided to Executive by the Company, Executive cures such willful or continued
failure to perform.

 

c) “Change of Control” shall mean:

 

  1) the holders of the voting securities of the Company shall have approved a
merger or consolidation of the Company with any other entity, unless the
proposed merger or consolidation would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, where such merger or
consolidation is, in fact, consummated;

 

  2) a plan of complete liquidation of the Company shall have been adopted or
the holders of voting securities of the Company shall have approved an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets;

 

  3) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “1934 Act”) shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
15% or more of the combined voting power of the Company’s then outstanding
shares;

 

  4) during any period of two consecutive years, members who at the beginning of
such period constituted the Board shall have ceased for any reason to constitute
a majority thereof, unless the election, or nomination for election by the
Company’s stockholders, of each director shall have been approved by the vote of
at least two-thirds of the directors then still in office and who were directors
at the beginning of such period (so long as such director was not nominated by a
person who has expressed an intent to effect a Change of Control or engage in a
proxy or other control contest); or

 

  5) the occurrence of any other change of control of a nature that would be
required to be reported in accordance with Form 8-K pursuant to Sections 13 or
15(d) of the 1934 Act or in the Company’s proxy statement in accordance with
Schedule 14A of Regulation 14A promulgated under the 1934 Act, or in any
successor forms or regulations to the same effect.

 

d) A “Constructive Termination” shall be deemed to have occurred only if:

 

  1) prior to a Change of Control: Executive’s Base Pay is reduced without his
written consent; or

 

  2) on or within a two-year period after a Change of Control: (A) Executive’s
Base Pay or annual incentive pay opportunity is reduced without his written
consent; (B) Executive is required by the Company without his written consent to
relocate to a new place of business that is more than fifty miles from
Executive’s place of business prior to the Change of Control (or the Company
mandates a substantial increase in the amount of required business travel); or
(C) there is a material adverse change in Executive’s duties or responsibilities
in comparison to the duties or responsibilities which Executive had prior to the
Change of Control.

 

e)

“Permanent Total Disability” shall be deemed to have occurred if, at the end of
any month Executive then is, and has been, for eighteen (18) consecutive
calendar months then ending, unable to perform

 



--------------------------------------------------------------------------------

 

his duties in the normal and regular manner due to mental or physical illness or
injury. Any determination of such inability to perform shall be made by the
Company in good faith.

 

f) “Separation Incentive Payment” shall be the greater of (i) Executive’s
average payments under the Company’s normal, annual Corporate Incentive Plan
(CIP) for the three years immediately preceding the year of termination (or
annualized for such shorter period as Executive may have been employed by the
Company), or (ii) one-half of Executive’s average participating salary under
such Plan for the three years immediately preceding the year of termination (or
annualized for such shorter period as Executive may have been employed by the
Company).

 

g) “Participating Salary” is the product of Executive’s total base salary paid
during any given incentive period, multiplied by Executive’s Corporate Incentive
Plan percentage, at target funding.

 

h) “Target Level Incentive” shall be the greater of (i) Executive’s
participating salary under the Company’s Corporate Incentive Plan for the year
of termination, or (ii) the payment Executive would have received under such
Plan for the year of termination based on projected corporate performance for
such year as determined by the Committee in its sole discretion at the time of
the Change of Control.

 

8. Outplacement Assistance. The Company will arrange outplacement assistance for
Executive, to be provided by a mutually agreed-upon firm engaged in said
business. Such assistance shall continue for up to one year following
Executive’s termination or until such time as suitable employment is attained,
whichever is sooner. Outplacement costs incurred in this connection will be
borne by the Company, but will not include costs of travel to/from the
outplacement firm or in connection with job interviews, etc. For up to six
months following Executive’s termination, the Company will also make available
reasonable office space and administrative and communication services for
Executive’s use in seeking suitable employment. In no event will the Company pay
Executive in lieu of outplacement assistance.

 

9. Confidentiality. Consistent with Executive’s preexisting legal and
contractual obligations and in exchange for the consideration provided by the
Company in this Agreement and for Executive’s continued employment and exposure
to confidential information at the Company, Executive agrees to hold in strict
confidence and not disclose to any other person any confidential or proprietary
information of the Company, including, without limitation, trade secrets,
formulas for Company products, production techniques or processes or methods and
apparatus for producing any products of the Company, or other non-public
information relating to the business, research and development, employees and/or
customers of the Company and its subsidiaries and affiliates, except to the
extent required by law, or with the written consent of the Company. Executive
will, immediately on termination, deliver to the Company all files containing
data, correspondence, books, notes, and other written, graphic or computer
records under Executive’s control relating to the Company or its subsidiaries or
affiliates, regardless of the media in which they are embodied or contained.

 

10. Agreement Not To Compete. In exchange for the consideration provided by the
Company in this Agreement as well as Executive’s continued employment and
exposure to confidential information at the Company, Executive agrees not to,
directly or indirectly, for a period of two years following Executive’s
termination of employment, engage or participate in any business that is
involved in research or development activities or in the manufacturing of any
product which competes with any of the Company’s products, except with the
written consent of the Company. On termination, Executive agrees to execute a
separate Release and Non-Competition Agreement in a form acceptable to the
Company to memorialize this agreement and understands that the failure to do so
will render Executive ineligible for any severance pay, benefits or privileges
whatsoever.

 

11.

Mutual Release and Indemnity. In the event of Executive’s termination under
circumstances described in paragraphs 1(a), 1(b). 2(a) or 2(b), the Company
agrees to release and discharge Executive from any claim it may then or
thereafter have against Executive with respect to employment with the Company or
any of its subsidiaries or affiliates (other than with regard to Executive’s
obligations under this Agreement), and agrees to indemnify Executive in
accordance with

 



--------------------------------------------------------------------------------

 

its then current policies or practices for active employees for any claims made
against Executive by third parties arising out of the proper performance of
Executive’s duties as an employee of the Company or any of its subsidiaries or
affiliates. In exchange for the consideration provided by the Company in this
Agreement, together with the Company’s release and indemnity, Executive agrees
to release and discharge the Company, and its subsidiaries, affiliates,
officers, directors, employees and agents (the “Released Persons”) from any
claim that Executive may then or thereafter have against the Company or such
Released Persons (excluding any claim for the compensation, benefits and
privileges described herein) arising out of or in connection with Executive’s
employment or termination of employment by the Company or any of its
subsidiaries or affiliates. On termination, Executive agrees to execute a
separate Release and Non-Competition Agreement in a form acceptable to the
Company to memorialize this agreement and understands that the failure to do so
will render Executive ineligible for any severance pay, benefits or privileges
whatsoever.

 

12. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term, or the remaining provisions or terms of this Agreement.

 

13. Modification and Waiver of Breach. No waiver or modification of this
Agreement shall be binding unless it is in writing, signed by the parties
hereto. No waiver of a breach hereof shall be deemed to constitute a waiver of a
further breach, whether of a similar or dissimilar nature.

 

14. Assignment. This Agreement shall be binding upon and inure to the benefit of
any successors of the Company. As used herein, “successors” shall include any
person, firm, corporation or other business entity which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all of the assets
or business of the Company.

 

15. Notice. Any written notice to be given hereunder to Executive may be
delivered to him personally or shall be deemed to have been given upon deposit
thereof in the U.S. mail, certified mail, postage prepaid, addressed to
Executive at the address as it shall appear on the records of the Company.

 

16. Construction of Agreement. This Agreement is made and entered into in the
State of Ohio and shall be construed under the laws of Ohio.

 

17. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to Executive’s severance pay, benefits and
privileges in the event of a termination of Executive’s employment with the
Company, superseding all negotiations, prior discussions and agreements, written
or oral, concerning said severance arrangements. This Agreement may not be
amended except in writing by the parties hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OWENS CORNING,

           

--------------------------------------------------------------------------------

            

David T. Brown

           

President and CEO

           

Agreed to and accepted:

           

--------------------------------------------------------------------------------

     

Date:

 

--------------------------------------------------------------------------------

Joseph C. High

           

 